Citation Nr: 1523412	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-23 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active service in the United States Marine Corps from April 1984 to April 1987 and the United States Army from April 1997 to September 1997 and from January 2004 to August 2005, with additional periods of time in the United States Army reserves.  An August 2007 letter of record confirms that the Veteran participated at least 20 years in the reserves.  Among his awards, the Veteran has been awarded the Bronze Star Medal for his dedication to duty during combat operations during Operation Iraqi Freedom.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Petersburg, Florida, which denied the claim on appeal.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, but to decide the following matter without additional evidentiary development would be prejudicial to the Veteran's claim.

The Veteran is service-connected for posttraumatic stress disorder (PTSD).  In the Veteran's VA examination for traumatic brain injury (TBI) dated September 2009, the examiner noted the Veteran presented with "difficulty sleeping since returning from Iraq.  Appears to be both from PTSD and from possible sleep apnea."  The examiner, thus, appears to be stating that the Veteran's sleep problems many have multiple etiologies.  While the Veteran's PTSD has been attributed to service, the Boars is of the opinion that a VA examination in necessary to ascertain whether the Veteran's sleep apnea is also related to service.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination conducted by a medical provider skilled in the diagnosis and treatment of sleep disorders.

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to:

(a) whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran has a current diagnosis of sleep apnea or another sleep disorder.

(b)  for each sleep apnea and/or sleep disorder identified, is it at least as likely as not (i.e. probability of 50 percent or greater) that the disability was incurred in or is otherwise related to his active military service; and

(b)  for each sleep apnea and/or sleep disorder identified, is it at least as likely as not (i.e. probability of 50 percent or greater) was the disability permanently aggravated by the Veteran's service-connected disabilities, to include his service-connected PTSD.  

The examiner should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

2.  After the above is complete, readjudicate the Veteran's claim for service connection for sleep apnea.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




